EXHIBIT 10.66

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

PATENT LICENSE AGREEMENT

This agreement (this “Agreement”) is made this 15th day of September, 2006
(“Effective Date”) by and among Toshiba Corporation, a Japanese corporation duly
organized and existing under the laws of Japan and having its principal place of
business at 1 1, Shibaura l Chome, Minato Ku, Tokyo 105-8001, Japan (“Toshiba”),
Acclaim Innovations, LLC, a limited liability corporation duly organized and
existing under the laws of the state of Delaware, United States of America and
having its principal place of business at 209 West Main Street, Boise, Idaho
(“Acclaim”), and Micron Technology, Inc., a corporation organized and existing
under the laws of Delaware, United States of America and having its principal
place of business at 8000 S. Federal Way, Boise, Idaho (“Micron”).


RECITALS

WHEREAS the Parties have concurrently entered into that Settlement and Release
Agreement, dated September 15, 2006 (the “Settlement and Release Agreement”);

WHEREAS Micron owns or controls, or has rights directly or through Subsidiaries
in, various patents issued, and applications for patents pending, which patents
and pending applications relate to semiconductor devices and integrated
circuits, in various countries of the world, and Toshiba desires to obtain
rights under or to such patents;

WHEREAS Acclaim owns or controls, or has rights directly or through Subsidiaries
in, various patents issued, and applications for patents pending, which patents
and pending applications relate to semiconductor devices and integrated
circuits, in various countries of the world, and Toshiba desires to obtain
rights under or to such patents;

WHEREAS Micron, Acclaim and Toshiba each represents, on its own behalf, that it
is fully authorized to deal generally with and to make this Agreement respecting
the subject matter hereof;

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and other terms and conditions hereinafter set forth, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1           In this Agreement, capitalized terms have the meanings specified
in attached Schedule 1.


--------------------------------------------------------------------------------




ARTICLE 2

LICENSE GRANTS

2.1           Acclaim hereby grants to Toshiba and its Subsidiaries a worldwide,
nonexclusive, irrevocable, nontransferable license, without the right to
sublicense third parties, under the Acclaim Patents to make, have made, use,
sell, offer for sale, import or otherwise dispose of Licensed Products and to
use any methods covered by Acclaim Patents in connection with Licensed
Products.  The license granted to Toshiba and its Subsidiaries under this
Article 2.1 shall be effective until the end of the License Term.

2.2           Micron hereby grants to Toshiba and its Subsidiaries a worldwide,
nonexclusive, irrevocable, nontransferable license, without the right to
sublicense third parties, under the Retained Patents to make, have made, use,
sell, offer for sale, import or otherwise dispose of Licensed Products and to
use any methods covered by Retained Patents in connection with Licensed
Products.  The license granted to Toshiba and its Subsidiaries under this
Article 2.2 shall be effective until the end of the License Term.

2.3           The right to “have made” as used in this Agreement shall mean
[***].

2.4           With respect to any legal entity which qualifies as a Subsidiary
on the Effective Date but later ceases to qualify as a Subsidiary (“Former
Subsidiary”), the licenses granted pursuant to Articles 2.1 and 2.2 and
covenants granted pursuant to Article 3, which are in effect on the date such
Former Subsidiary ceases to qualify as a Subsidiary [***].

2.4.1        [***].

2.5           No licenses under any copyrights, mask work rights, trademarks or
other intellectual property rights other than Retained Patents and Acclaim
Patents are granted under this Agreement.

2.6           Micron and Acclaim make no express or implied warranty or
representation that the manufacture, use, sale, offer for sale, importation or
other disposition of Licensed Products by Toshiba and/or its Subsidiaries will
not infringe patents or other intellectual property rights of third parties.

2.7           Micron and Acclaim make no express or implied representation nor
assume any responsibility or obligation regarding the scope, validity, or
enforcement of any Patent licensed hereunder.

2.8           No license is granted by Micron, Acclaim, or any of their
Subsidiaries, either directly or by implication, estoppel or otherwise, under
any Patent licensed by reason of this Agreement, to any third party which
acquires the Licensed Products and combines one or more Licensed Products with
any other product(s).  For the avoidance of doubt, the licenses granted under
this Agreement exclude any implied license to purchasers from Toshiba with
respect to other patented products that utilize a Licensed Product or which
utilize a plurality of separate Licensed Products.

2


--------------------------------------------------------------------------------




ARTICLE 3

[***]

3.1           [***].

3.2           [***]:

3.2.1        [***]

3.2.2        [***]:

(i)            [***]

(ii)           [***].

3.2.3        [***].

3.3           [***]:

3.3.1        [***].

3.3.2        [***]:

(i)            [***]

(ii)           [***]

(iii)          [***].

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1           Representations and Warranties of all Parties.  Each Party
represents and warrants that:

4.1.1        It has the full power to enter into this Agreement, and, together
with its Subsidiaries, has the sole right and authority to grant the licenses
and agree to any other term or provision of this Agreement, without the need for
any licenses, releases, consents, approvals or immunities not yet granted or
obtained;

4.1.2        The execution, delivery and performance of this Agreement by such
Party does not and will not conflict with, or result in any breach or violation
of, or default under (with or without notice or lapse of time, or both) any
contract or other agreement or instrument, permit, concession, franchise or
license to which such Party is a party; and

4.1.3        It has relied entirely on its own judgment, belief and knowledge
and the advice and recommendations of its own independently selected counsel,
and accordingly, neither

3


--------------------------------------------------------------------------------




it nor its Subsidiaries shall (or shall have the right to) deny or challenge the
validity of this Agreement or the obligations of the Parties hereunder.

4.2           Micron hereby represents, warrants and covenants that:

4.2.1        No inventions or industrial property rights not claimed in Patents
were transferred by Lexar to Acclaim.

4.2.2        To the knowledge of Micron, Lexar has not transferred or assigned
any Patent, invention or other industrial property right that Lexar owned or
controlled during the period beginning on the date that is the earliest filing
date of any lawsuit alleging patent infringement that is dismissed under the
Settlement and Release Agreement and extending through the Effective Date, other
than Transferred Patents transferred to Acclaim.

4.2.3        All Lexar Patents either (i) have been retained by Lexar or (ii) if
they have been transferred (in whole or in part), were transferred solely to
Acclaim, and as of the Effective Date are owned solely by Acclaim.

4.2.4        It shall require that any assignees, exclusive licensees or other
transferees of any Retained Patents agree as a condition to the effectiveness of
such assignment, license or other transfer to the terms and conditions of this
Agreement and the Settlement and Release Agreement, and that such assignees,
exclusive licensees or other transferees require any subsequent assignees,
exclusive licensees or other transferees to agree to do so.

4.2.5        [***].

4.2.6        In the event that it sells or otherwise transfers any of its
interest in Acclaim and/or Lexar, Micron shall require the purchaser(s) thereof
to agree to all of Micron’s undertakings hereunder, provided, however, that such
agreement shall not release Micron from its undertakings hereunder.

4.2.7        It shall require any of its successors in interest (including
without limitation any purchaser of all or substantially all its assets) to
agree to all of Micron’s undertakings hereunder.

4.2.8        Any purported or attempted assignment, license, or other transfer
not effected in accordance with this Article 4.2 shall be null and void.

4.3           Acclaim hereby represents, warrants and covenants that:

4.3.1        As of the Effective Date, all Transferred Patents are owned solely
by Acclaim and no rights under or with respect to the Transferred Patents have
been granted, assigned or transferred to any third party.

4.3.2        It shall require that any assignees, exclusive licensees or other
transferees of any Acclaim Patents agree as a condition to the effectiveness of
such assignment, license or other transfer to the terms and conditions of this
Agreement and the Settlement and Release

4


--------------------------------------------------------------------------------




Agreement, and that such assignees, exclusive licensees or other transferees
require any subsequent assignees, exclusive licensees or other transferees to
agree to do so.

4.3.3        [***].

4.3.4        It shall require any of its successors in interest (including
without limitation any purchaser of all or substantially all its assets) to
agree to all of Acclaim’s undertakings hereunder.

4.3.5        Any purported or attempted assignment, license, or other transfer
not effected in accordance with this Article 4.3 shall be null and void.

4.4           [***].

[***].

[***].

ARTICLE 5

PAYMENT

5.1           In consideration of the licenses granted by Micron and Acclaim
under Articles 2.1 and 2.2, Toshiba will [***], provided that Toshiba’s payment
obligations to Micron under this Article 5.1 shall only arise upon the
Settlement and Release Agreement’s having been entered into by the Parties
thereto.  The foregoing semi-annual payments shall be made in accordance with
the following schedule:

5.1.1        [***]

5.1.2        [***]

5.1.3        [***]

5.1.4        [***]

5.1.5        [***]

5.1.6        [***].

5.2           Acclaim and Micron each agree that, other than the amounts set
forth in Article 5.1, no money is or shall be due to Acclaim, Lexar, Micron or
any of their respective Subsidiaries by a Toshiba Party as consideration for any
of the licenses, covenants, releases and other rights in this Agreement and in
the Settlement and Release Agreement.

5.3           Toshiba agrees to make all necessary filings, and take all other
actions reasonably necessary to ensure that no payments hereunder are subject to
any Japanese withholding tax to the fullest extent permitted under Japanese law,
provided that Micron provides all cooperation and information necessary to
enable Toshiba to make such filings and take such other actions.  If,

5


--------------------------------------------------------------------------------




notwithstanding the foregoing, the Japanese government imposes any withholding
taxes upon any payments made hereunder, such taxes shall be borne by Micron. 
Toshiba shall assist Micron in any intervention necessary to exempt such
payments from or minimize the amount of any such withholding taxes, and Toshiba
shall make all necessary fillings, and take such other actions, as are
reasonably necessary to assist Micron with the foregoing.  Toshiba shall
withhold the amount of any such withholding taxes levied by the Japanese
government from the relevant payment(s) to which such taxes correspond, shall
promptly remit such withholding taxes to the Japanese Tax Office; and shall
promptly deliver to Micron the official certificate of its payment of such
withholding taxes to enable Micron to support a claim of foreign tax credit with
respect to such withholding taxes against taxes levied by the United States
Government against Micron.

5.4           All amounts due hereunder shall be paid in US dollars by wire
transfer to such financial institution and account number as Micron designates
in writing to Toshiba.

ARTICLE 6

TERMINATION

6.1           In the event of a material breach of this Agreement by either
Acclaim or Micron, on the one hand, or Toshiba, on the other hand, if such
material breach is not corrected within sixty (60) days after written notice
thereof is received by Acclaim or Micron, on the one hand, or Toshiba, on the
other hand, as the breaching Party, [***].

6.2           Either Micron or Acclaim shall have the right, upon written notice
to Toshiba, to terminate this Agreement forthwith (i) in the event the normal
business conduct of Toshiba ceases for a period of not less than 3 months, or
(ii) in the event Toshiba becomes bankrupt or files for bankruptcy protection,
within 3 months after such event.

6.3           Toshiba shall have the right, upon written notice to Micron, to
terminate this Agreement forthwith (i) in the event the normal business conduct
of Micron ceases for a period of not less than 3 months, or (ii) in the event
Micron becomes bankrupt or files for bankruptcy protection, within 3 months
after such event.

6.4           Notwithstanding any provision of this Agreement, if Toshiba
terminates this Agreement under either Article 6.1 or Article 6.3, Articles 2,
3, 4, 6.1, 6.4, 7 and 8 shall survive any expiration or termination of this
Agreement.

ARTICLE 7

ASSIGNMENT

7.1           No Party or Subsidiary shall assign, extend or otherwise transfer
any of its rights or privileges hereunder, nor shall they inure to the benefit
of any successor of such Party, whether by operation of law or otherwise,
without the prior written consent of Micron, in the case of any such assignment,
extension or transfer by Toshiba or any of its Subsidiaries, or of Toshiba, in
the case of any such assignment, extension or transfer by Micron, Acclaim or any
of their Subsidiaries.  In the event that a Party or its Subsidiary is ever
acquired by or merged with or into another company or entity, the license
granted to such Party or Subsidiary herein shall not

6


--------------------------------------------------------------------------------




extend to any operations or activities of such other company or entity (whether
preexisting or later created) with which such Party or Subsidiary is or becomes
combined or merged.  The provisions of this Article 7.1 are not intended to
terminate, diminish, expand, extend or otherwise affect any preexisting licenses
or releases granted to the other company or entity by the licensing Party or
Parties, [***].

ARTICLE 8

CONFIDENTIALITY

8.1           The Parties hereto shall keep the terms of this Agreement
confidential, except that:

8.1.1        a Party may disclose the terms of this Agreement to any court or
governmental body or agency compelling such disclosure, but only to the extent
so compelled;

8.1.2        a Party may disclose the terms of this Agreement as otherwise may
be required by any law and the rules or regulations promulgated under such law;

8.1.3        a Party may disclose the terms of this Agreement to any court or
governmental body or agency as required to effect termination or dismissal of
any proceeding that is to be terminated or dismissed under the Settlement and
Release Agreement, including but not limited to any proceeding before the
International Trade Commission;

8.1.4        a Party may disclose this Agreement and its terms to its and its
Subsidiaries’ financial, accounting, legal and other advisors, provided that
such advisors agree to be bound by confidentiality provisions prohibiting
disclosure of this Agreement to other third parties;

8.1.5        [***];

8.1.6        [***];

8.1.7        [***];

8.1.8        a Party may disclose to third parties that this Agreement exists;
and

8.1.9        a Party may disclose the terms of this Agreement to its
Subsidiaries.

The Parties understand and agree that Micron has determined that it is required
to file a copy of this Agreement and the Settlement and Release Agreement as an
attachment to its upcoming filing on Form 10-Q with the United States Securities
and Exchange Commission (“SEC”) pursuant to United States securities laws. 
Micron agrees that it will initially file the Agreement and the Settlement and
Release Agreement in the form attached hereto as Exhibit D, and shall request
confidential treatment for all portions of the Agreement highlighted in Exhibit
D.  If the SEC refuses to grant the request for confidential treatment without
modification, Micron will seek to obtain confidential treatment that is
consistent with its duties under applicable United States securities laws. 
Micron agrees to take reasonable efforts to share any

7


--------------------------------------------------------------------------------




SEC comments with Toshiba ; provided, however, Toshiba shall have no more than
24 hours to provide Micron with its views as to the SEC written comments. 
Micron shall have no obligation to Toshiba to reflect Toshiba’s comments, if
any, in Micron’s response to the SEC and Micron shall have no liability to
Toshiba for the ultimate disclosure agreed upon between the SEC and Micron.

8.2           A Party receiving a request, subpoena or order for the disclosure
of the terms or production of this Agreement shall notify the other Party as
soon as practicable and, if at all possible, in sufficient time to allow the
other Party to oppose disclosure or seek appropriate protective orders.  The
Party receiving such request, subpoena or order shall cooperate to the extent
reasonably possible with the other Party in any effort to so oppose disclosure
or seek protective orders.

ARTICLE 9

MISCELLANEOUS

9.1           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Delaware, U.S.A., without regard to its conflict
of law principles.

9.2           Each Party (i) hereby irrevocably submits itself to and consents
to the exclusive jurisdiction of the United States District Court for the
District of Delaware (or, if such court lacks jurisdiction, the courts of the
State of Delaware) for the purposes of any action, claim, suit or proceeding
arising out of or relating to this Agreement, and (ii) hereby waives, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
claim, suit or proceeding, any argument that it is not personally subject to the
jurisdiction of such court(s), that the action, claim, suit or proceeding is
brought in an inconvenient forum, or that the venue of the action, claim, suit
or proceeding is improper.  Each Party hereby agrees to the entry of an order
and to the confession of judgment to enforce any resolution, settlement, order
or award made pursuant to this Article 8.2 by such court and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a defense
or otherwise, any claim that such resolution, settlement, order or award is
inconsistent with or violates any laws or public policy.

9.3           Each Party hereby irrevocably waives, to the fullest extent
permitted by applicable law, the right to a trial by jury of any action, claim,
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, in any action, proceeding or other litigation
of any type brought by such Party, whether with respect to contract claims, tort
claims, or otherwise.  The Parties agree that any such action, claim, suit or
proceeding shall be tried by a court trial without a jury.  Without limiting the
foregoing, the Parties further agree that the right to a trial by jury is waived
by operation of this Article 8.3 as to any action, counterclaim or other
proceeding which seeks, in whole or in part, to challenge the validity or
enforceability of this Agreement or any provision hereof.  This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement.

9.4           Each Party agrees to take or cause to be taken (including without
limitation causing its Subsidiaries to take or cause to be taken) such further
actions, and to execute, deliver and file, or cause to be executed, delivered
and filed (including without limitation causing its

8


--------------------------------------------------------------------------------




Subsidiaries to execute, deliver and file) such further documents and
instruments, and to obtain such consents, as may be reasonably required or
requested in order to effectuate fully the purposes, terms and conditions of
this Agreement.

9.5           This Agreement (including the Schedule and Exhibits attached
hereto which are incorporated herein by reference), the Settlement and Release
Agreement, and the Cross License, set forth the entire agreement and
understanding among the Parties with respect to the subject matter hereof, and
supersede all previous understandings, agreements, contracts, communications and
representations, whether written or oral, concerning the subject matter to which
this Agreement relates and shall not be extended, supplemented or amended in any
manner, except by an instrument in writing duly executed by authorized officers
or representatives of the Parties hereto which expressly identifies the specific
terms to be extended, supplemented or amended.  [***].

9.6           Any notice, request, demand or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be: (a) delivered personally; (b) sent by facsimile, with written
confirmation of receipt; (c) sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) sent by a private industry express
courier, with written confirmation of receipt; and in the case of Acclaim shall
be addressed to:

Acclaim Innovations, LLC

209 West Main Street

Boise, ID  83702

USA

Attention:  [***]

Telephone:

and in the case of Micron to:

8000 S. Federal Way

Boise, ID  83716-9632

USA

Attention:  General Counsel

Telephone:  +1-208-368-4517

and in the case of Toshiba to:

Toshiba Corporation

1-1, Shibaura, l-chome

Minato-ku, Tokyo 105-8001

JAPAN

Attention:  General Manager, IP Division,

Semiconductor Company

Telephone:  +81-3-3457-3422

9


--------------------------------------------------------------------------------




or to such other address or addresses as a Party may from time to time designate
as its address by notice in writing to the other Parties.  All notices so
addressed are effective when received.

9.7           If any provision, or portion thereof, of this Agreement, or
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provision as otherwise applied shall remain
in full force.

9.8           If necessary, the Parties shall file necessary applications or
documents with the government under the laws of their respective countries and
do their best to have this Agreement approved.  This Agreement shall come into
force on the date of its approval by the U.S. and Japanese Government, whichever
occurs later, as and if necessary.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate on the dates set forth below:

ACCLAIM INNOVATIONS, LLC

 

TOSHIBA CORPORATION

 

 

 

 

 

 

By:

/s/ Scot Ludwig

 

 

/s/ Masashi Muromachi

Name: Scot Ludwig

 

Name:

Masashi Muromachi

Title: Authorized Representative

 

Title:

Corporate Executive Vice President,

 

 

 

President and CEO

 

 

 

Semiconductor Company

 

 

 

Date: September 11, 2006

 

Date: September 11, 2006

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven R. Appleton

 

 

 

Name:

Steven R. Appleton

 

 

 

President

 

 

 

 

 

Date: September 11, 2006

 

 

 


--------------------------------------------------------------------------------


SCHEDULE 1

DEFINITIONS

1.                                       “Acclaim” shall have the meaning set
forth in the initial paragraph of this Agreement.

2.                                       “Acclaim Patents” means all Lexar
Patents (whether issued or filed as of the Effective Date or filed later and
claiming priority to a Lexar Patent that was issued or filed as of the Effective
Date) that Lexar has assigned or otherwise transferred to Acclaim prior to the
Effective Date (the “Transferred Patents”), and any other Patents which are
counterparts, continuations, divisionals, continuations in part, reissues, or
reexaminations of any of the Transferred Patents, and all Patents entitled to
claim a priority date from any of the foregoing, which Acclaim or any of its
Subsidiaries now or in the future owns or controls, or as to which Acclaim or
any of its Subsidiaries has the right to grant licenses or accord freedom from
suit, including without limitation the patents and patent applications listed on
Exhibit A.  Without limiting the foregoing and notwithstanding anything else to
the contrary in this Agreement, Acclaim Patents shall include all Patents issued
as of the Effective Date or issued after the Effective Date on patent
applications filed as of the Effective Date or filed later and claiming priority
to Patents issued or filed as of the Effective Date and assigned by Lexar to
Acclaim, where such Patent (including such patent applications) was assigned by
Lexar to Acclaim prior to the Effective Date.

3.                                       “Agreement” shall have the meaning set
forth in the initial paragraph of this Patent License Agreement.

4.                                       “Ancillary Parts” shall mean supporting
means, terminal members, leads and/or envelope means for surrounding and
protecting a Semiconductor Device, and any means included within or unitary with
such supporting means, terminal members, leads and/or envelope means.

5.                                       [***].

6.                                       [***].

7.                                       “Associate” shall mean, in relation to
an entity, any Subsidiary of such entity, or any customer of such entity or of
its Subsidiaries.

8.                                       [***].

9.                                       [***].

10.                                 “Cross License” shall mean the Patent
License Agreement between Toshiba and Micron, dated August 4, 1997.

11.                                 [***].


--------------------------------------------------------------------------------




12.                                 “Effective Date” shall have the meaning set
forth in the initial paragraph of this Agreement.

13.                                 [***].

14.                                 [***].

15.                                 “Former Subsidiary” shall have the meaning
set forth in Article 2.4.

16.                                 [***].

17.                                 [***].

18.                                 [***].

19.                                 [***].

20.                                 “Lexar” means Lexar Media, Inc.

21.                                 “Lexar Patents” means all of the Patents,
applications and inventions existing and owned or controlled, in whole or in
part, by Lexar immediately prior to the formation of Acclaim, including without
limitation the patents and patent applications listed on Exhibit B.

22.                                 “License Term” means the period from the
Effective Date until the expiration of the last to expire of the Patents
included within the Applicable Patents.

23.                                 “Licensed Products” shall mean all devices
and products covered by a Retained Patent or a Transferred Patent.  Licensed
Products shall not include Exception Products.

24.                                 [***].

25.                                 “Micron” shall have the meaning set forth in
the initial paragraph of this Agreement.

26.                                 “NAND Flash Memory Device” shall mean a
non-volatile memory Semiconductor Device that includes a plurality of memory
cell transistors connected in series, each having a floating gate or
charge-trapping region which is electrically programmable and electrically
erasable in blocks or chunks, which device is in the form of a discrete chip.

27.                                 “Parties” shall mean Toshiba, Acclaim and
Micron, collectively.

28.                                 “Party” shall mean Toshiba, Acclaim or
Micron.

29.                                 “Patent Holder” shall mean Acclaim, with
respect to the Acclaim Patents, and Micron, with respect to the Retained
Patents.

30.                                 “Patents” shall mean all classes or types of
patents, including original patents, design patents, utility models, as well as
divisions, reissues, reexaminations, continuations,

2


--------------------------------------------------------------------------------




continuations in part, and applications for any of the aforementioned in all
countries of the world.

31.                                 “Person” means any corporation, limited
liability company or partnership, general or limited partnership, sole
proprietorship, association, joint venture, individual in whatever capacity
(including as trustee, receiver, conservator, administrator or liquidator),
governmental authority, or other entity or body, whether domestic or foreign.

32.                                 “Retained Patents” means all Lexar Patents
that Lexar owns or controls as of the Effective Date (the “Pre-existing
Patents”), and any other Patents which are counterparts, continuations,
divisionals, continuations in part, reissues, or reexaminations of any of the
Pre-existing Patents, and all Patents entitled to claim a priority date from any
of the foregoing, which Micron or any of its Subsidiaries now or in the future
owns or controls, or as to which Micron or any of its Subsidiaries has the right
to grant licenses or accord freedom from suit, including without limitation the
patents and patent applications listed on Exhibit C.

33.                                 [***].

34.                                 [***].

35.                                 “Semiconductor Device” shall mean a device
consisting primarily of a body or film of Semiconductor Material having a
plurality of electrodes associated therewith (whether or not said body consists
of a single Semiconductor Material or of a multiplicity of such materials, and
whether or not said body includes one or more layers or other regions of a
material or materials which are of a type other than Semiconductor Material);
and if provided as part thereof, said device includes all Ancillary Parts.  The
term “Semiconductor Device” shall also include (i) any memory module and any
memory card (both in the meaning which is widely used in the industry), and (ii)
a printed circuit board having memory functionality sold by an entity where each
such board sold by an entity includes memory manufactured by such entity and
affixed onto such board prior to sale, and where such sale is to an OEM
customer.  Printed circuit boards sold by an entity which do not include memory
manufactured by such entity and which are sold to end users are expressly
excluded from the term Semiconductor Device.

36.                                 “Semiconductor Material” shall mean any
material having an electrical charge carrier concentration which increases with
temperature over some temperature range; and having a resistivity in its normal
operating temperature range of between 10E(-4) and l0E11 ohm-centimeters.

37.                                 “Settlement and Release Agreement” shall
have the meaning set forth in the Recitals to this Agreement.

38.                                 [***].

39.                                 [***].

40.                                 [***].

3


--------------------------------------------------------------------------------




41.                                 “Subsidiary” shall mean a legal entity of
which a Person, as of the Effective Date or at any time during the Term, owns or
controls, directly or indirectly, either of the following (but only for so long
as such ownership or control exists):

a.                                       if such entity has shares or other
securities, more than fifty percent (50%) of the outstanding voting shares or
securities entitled to vote for the election of directors or others having
similar managing authority; or

b.                                      if such entity does not have shares or
other securities, more than fifty percent (50%) of the ownership interests that
represent the right to vote for the election of managers, directors, or others
having similar managing authority or the right to make decisions for such
entity.

42.                                 “Technology” shall mean all existing and
future designs, materials, techniques, processes, inventions, methods,
applications, know-how, data, technical information, intellectual property or
other technology.

43.                                 “Toshiba” shall have the meaning set forth
in the initial paragraph of this Agreement.

44.                                 “Toshiba Party” shall mean Toshiba, its
Subsidiaries (including, for the avoidance of doubt, FlashVision LLC and
FlashPartners LLC), and each of their respective agents, representatives,
directors, employees, successors and assigns, distributors, resellers, and other
direct or indirect customers.

45.                                 “Transferred Patents” shall have the meaning
set forth in the definition of Acclaim Patents above.

46.                                 [***].

4


--------------------------------------------------------------------------------




Exhibits

 

Exhibit A

 

Acclaim Patents

 

 

 

 

 

Exhibit B

 

Lexar Patents

 

 

 

 

 

Exhibit C

 

Retained Patents

 

 

 

 

 

Exhibit D

 

Form of Redacted Agreement

 

5


--------------------------------------------------------------------------------